EXHIBIT A
LOAN AGREEMENT

1. Promise to Pay. If Amazon Capital Services, Inc. ("we", "us" or "our") makes a loan to the
business identified in this Application Form ("you") in the principal amount of the Loan Request
Amount you selected in the Application Form, you promise to pay us that principal amount,
together with accrued interest, as described in this Loan Agreement. The principal, interest, late
interest, and any other charges due to us under this Loan Agreement are the "Loan". You promise
to make periodic payments of interest and principal according to the schedule set forth in this Loan
Agreement. Any amounts due under this Loan Agreement that remain unpaid on the final
scheduled payment due date will be due in full on that date.


2. Interest and Late Payment Charges. The principal balance of the Loan will accrue interest
daily at the Annual Interest Rate shown in the Application Form from the date the loan proceeds
are available to you (the "Origination Date") until the Loan is paid in full. Interest payable on the
Loan will be computed by (i) dividing the Annual Interest Rate by twelve to obtain the monthly
interest rate (the "Monthly Interest Rate"), (ii) dividing the Monthly Interest Rate by the actual
number of days elapsed in the statement period during which interest accrues and (iii) multiplying
(ii) above by the principal balance of the Loan outstanding at the beginning of the statement
period. Interest on the Loan will accrue on a daily basis and will be payable in arrears (i) on each
payment date, (ii) upon any prepayment of the Loan and (iii) at maturity of the Loan.
If any payment is not made on time, interest will accrue on all past due amounts under the Loan at
an annual interest rate (the "Late Interest Rate") equal to the lesser of the Annual Interest Rate
plus 2.0% or the maximum amount permitted by applicable law until those amounts are paid in full.


3. Making Payments. You authorize us to fund the Loan into your Amazon seller account
administered by Amazon Services LLC (your "Seller Account"), and you direct Amazon Services
LLC to withhold disbursements from your Seller Account, and any other Amazon seller account
affiliated with you, sufficient to cover your scheduled payments, as well as any other amounts due,
and remit those amounts to us whether or not such action would result in there being insufficient
funds to make your next scheduled payment under the Loan Agreement. Unless we specify
otherwise, scheduled loan payments will be automatically deducted from the first Seller
Account disbursement after the date payment is due. If we approve you to make more
frequent scheduled payments in amounts less than the Monthly Payment, you agree that this may
result in an increase to the total interest due over the life of your Loan, and an increase in the total
amount you must pay to us.


For Loans with interest only payments for the first three payment periods after the Origination
Date, payments are due monthly in an amount equal to all the accrued interest on the principal
balance. Thereafter, the monthly payments are equal to the "Monthly Payment (Principal and
Interest)" shown on the Application Form. For Loans that do not qualify for the interest only
payments described above, payments are due monthly in an amount equal to the "Monthly
Payment" shown on the Application Form. Payments are due on the same date of each month as
the Origination Date (or, if after the 28th of the month, the first day of the next month), beginning
the month after the month of your Origination Date.


Loan proceeds will first be applied to pay off any negative seller balance you may have at the time
of disbursement into your Seller Account. All payments will be applied in the following order: (i)
scheduled payments and other amounts due that have not been paid in full one month after they
became due (each a "Past Due Payment"), first to accrued past due interest and then to past due
principal, starting with the Past Due Payment that has been outstanding the longest, (ii) currently
due interest that has accrued at the Late Interest Rate, (iii) currently due interest that has accrued
at the Annual Interest Rate and (iv) currently due principal. If you do not have pending
disbursements in your Seller Account sufficient to make your scheduled payment or pay any other
amounts due, you will be responsible for paying the difference. You may make payment by
Automated Clearing House (ACH) through Seller Central or by check. Checks must: (i) be made
out to Amazon Capital Services, Inc., (ii) include the loan number on the subject line and (iii) be
mailed to: Amazon Capital Services, Inc., 410 Terry Ave. North, Seattle, WA 98109-5210. When
mailing, a tracking number must be obtained and provided, upon request.


4. Prepayment and Refinancing. If you pay off your Loan early, you will not have to pay a
penalty. Unless you pay off your Loan in full, any payments in excess of your scheduled payment
and charges due will be applied to outstanding principal. If you refinance a loan through Amazon,
the proceeds of the refinancing Loan will first be applied to pay off the outstanding principal
balance, accrued interest and any other unpaid fees on all existing loans. The net proceeds of the
refinancing Loan will be disbursed to your Seller Account. If you terminate your Consent to
Electronic Communications, you agree that we may declare this Loan immediately due and
payable and exercise all remedies available to us at law or equity or as described in this Loan
Agreement, including withdrawing your remaining balance from your Seller Account as funds are
available until paid.


5.1. Default. Subject to applicable law, you will be in default under this Loan Agreement if any of
the following events occur: (i) we do not receive any payment under this Loan Agreement when
due, (ii) you cease offering your products on Amazon.com, (iii) you violate any obligation under the
Amazon Services Business Solutions Agreement or any applicable Program Policy, (iv) your
ordered product sales on Amazon.com as reported in your Seller Account ("OPS") in any 30 day
period are less than 50% of your lowest OPS on Amazon.com in any of the 12 months prior to the
date of this Loan Agreement, excluding reductions in OPS that are beyond your reasonable
control, (v) the collective value of your units stored in Amazon fulfillment centers in the US, based
on your list price of those units on Amazon.com, ("FBA Inventory Value") at any time during the
term of this Loan Agreement is less than 50% of your lowest average monthly FBA Inventory
Value in any of the 12 months prior to the date of this Loan Agreement, other than because of
inventory sales in the ordinary course of business, (vi) you breach any obligation, representation
or warranty under or in connection with this Loan Agreement, (vii) you become insolvent, enter into
receivership, make an assignment for the benefit of creditors, or declare bankruptcy, or similar
proceedings are commenced by or against you, (viii) any information, signature or certification you
provide in connection with the Application Form, this Loan Agreement or the Consent to Electronic
Communications is false, fraudulent, misleading or inaccurate, (ix) an event occurs that has a
material adverse effect on your business, operations or financial condition or on our rights and
remedies under the Loan Agreement, including, but not limited to, any adverse changes regarding
the business reported by any credit bureau, (x) the number of ASINs you list as for sale on
Amazon.com at any time during the term of this Loan Agreement reduces by 50% or more from
the number of ASINs listed as at the Origination Date, or (xi) you do not access Seller Central in
any 30 day period. You understand and agree that if your selling privileges on Amazon.com are
suspended or terminated based in whole or in part on the occurrence of any event described in
this paragraph, that loss of selling privileges shall not give rise to or be used as a basis for any
defense to or excuse of your obligation to perform under this Loan Agreement.


5.2. Remedies. If you are in default, subject to any right you may have under law, you agree that
we may in our sole discretion exercise any remedy available to us at law or equity, including but
not limited to any or all of the following actions: (I) declare the unpaid balance of your Loan to be
immediately due and payable, (II) enforce our rights as a secured party by directing Amazon
Services LLC to reserve, hold, and pay to us an amount up to the unpaid balance of your Loan
from your Seller Account, and any other Amazon seller account affiliated with you, until the unpaid
balance of your debt under this Loan Agreement is paid in full, (III) enforce our rights as a secured
party, by taking possession of inventory that you or your affiliated seller accounts have stored in
Amazon fulfillment centers and disposing of such inventory in accordance with the Uniform
Commercial Code, or (IV) offset any amounts that are payable by you to us against any payments
we or any of our affiliates may owe to you. If this Loan Agreement is referred to an attorney or third
party collections agent to collect the amount you owe or otherwise enforce the terms of this Loan
Agreement, you agree to pay all of our costs associated with such collection or enforcement action
to the fullest extent not prohibited by applicable law, including without limitation our reasonable
attorneys' fees, court and/or arbitration costs and any costs incurred in obtaining and executing
upon a judgment. If we choose to take possession of and dispose of any Collateral that consists of
Inventory held in an Amazon fulfillment center, you agree that we may credit you with the value of
the Collateral as determined by us in good faith pursuant to a valuation formula that may take into
account several factors (depending on the circumstances), such as your recent listed and sale
prices and those of your competitors for sale of the same or similar Inventory.


6. Security. In order to induce us to make a loan to you, you grant to us, to secure your payment
and performance of all of your obligations under this Loan Agreement (including any additional
debt arising from your failure to pay or perform under this Loan Agreement, and including all
Loans made to you in the future), a continuing first lien security interest in all of the following
property you now own or may acquire in the future (the "Collateral"): (i) all inventory at any time
stored for you or your affiliate accounts in Amazon fulfillment centers, wherever found, (ii) any
right, title or interest in your Seller Account, as well as any other Amazon seller accounts affiliated
with you, (iii) all Accounts, Chattel Paper, Deposit Accounts, Documents, Instruments, Investment
Property, or Payment Intangibles, (iv) all Equipment, Goods, Inventory and other tangible personal
property located in the United States, (v) any books and records pertaining to the Collateral, and
(vi) any insurance, proceeds or products of the foregoing. You represent and warrant that you
have and will maintain good, complete and marketable title to all Collateral, free and clear of any
and all security interests, liens, or encumbrances of any kind that may be inconsistent with the
Loan Agreement or our interests. Unless otherwise defined in this Loan Agreement, capitalized
terms in this Section 6 are used as defined in the Uniform Commercial Code of Washington State.

7. Financing Statements; Attorney in Fact. You authorize us to file and, as we may deem
necessary or desirable, to sign your name on any documents and take any other actions that we
deem necessary or desirable to ensure that our security interest is perfected. You agree to
cooperate by signing documents or taking any other action we may request. Except in New
Jersey, you appoint us as your attorney in fact to sign your name to documents, applications,
filings and certificates of title and transfer documents that are reasonably necessary to evidence or
protect our security interest. To the greatest extent not prohibited by law, you agree to pay (and
we may charge your Seller Account for) all government imposed fees necessary to file any
documents in connection with your obligations under this Loan Agreement. Any financing
statements may describe the Collateral as "All assets of the Debtor."

8. Notice of Seller's Default. If you become aware of the existence of any condition or event
which with the lapse of time or failure to give notice would constitute an event of default under this
Loan Agreement, you will immediately give us written notice describing the condition or event and
any related action which you are taking or propose to take.
9. Disputed Payments. You agree not to send us partial payments marked "paid in full,"
"without recourse," or with similar language, but if you send such a payment, we may
accept it without losing any of our rights under this Loan Agreement. All written
communications concerning disputed amounts, including but not limited to any check or
other payment instrument indicating that the payment constitutes "payment in full" of the
amount owed, must be marked for special handling and mailed or delivered to us at 410
Terry Ave. North, Seattle, WA 98109, Attn: Amazon Capital Services, Inc. and will be
effective only if so delivered.

10. Notices; Change of Address. You agree that you will have received any notice we send you
when the notice is delivered personally to you, when we mail it, postage paid, to the last address
that we have for you in our records, or when the notice is delivered via electronic mail to the
electronic mail address you provided. You agree to notify us by email at
support@amazoncapital.com (i) promptly of any change in your legal business name, electronic
mail address, your postal address and telephone number and (ii) within 30 days of any additional
secured credit that you obtain at any time during the term of this Loan Agreement.


11. Interpretation; Severability. Paragraph headings are for convenience only and may not be
used in the interpretation of this Loan Agreement. If applicable law is finally interpreted so that
charges collected or to be collected in connection with this Loan Agreement exceed the permitted
limits, then (i) any such charges will be reduced to the permitted amounts and (ii) any amounts
already collected that exceed the permitted amounts will be credited to you by, at our option,
applying the credit to any amounts due hereunder or making a direct payment to you. If any
provision in this Loan Agreement is invalid under applicable law, the remainder of the provisions in
this Loan Agreement will remain in effect. You agree that for purposes of compliance with law
under this Loan Agreement, your state of residence is the business address provided in the
Application Form.


12. Assignment. We may sell, assign or transfer any or all of our rights or obligations under this
Loan Agreement (including without limitation, any or all of the Collateral) and any or all of our
rights and remedies under this Loan Agreement without prior notice to you. You may not sell,
assign or transfer this Loan Agreement or your obligations under this Loan Agreement.


13. Telephone Monitoring and Recording. From time to time, we may monitor and/or record
telephone calls regarding your Loan, and you agree to any such monitoring and/or recording.


14. Communicating with You; Consent to Contact by Electronic and Other Means. We or our
agents may contact you for any lawful purpose, including for the collection of amounts owed to us
and for the offering of products or services at any of the addresses, phone numbers or email
addresses you have provided to us. No such contact will be deemed unsolicited. To the greatest
extent not prohibited by applicable law, we or our agents may (i) contact you at any address or
telephone number (including wireless cellular telephone or ported landline telephone number) that
you may provide to us from time to time; (ii) use any means of communication, including, but not
limited to, postal mail, electronic mail, telephone or other technology, to reach you; (iii) use
automatic dialing and announcing devices which may play recorded messages; and (iv) send text
messages to your telephone. You may contact us at any time to ask that we not contact you using
any one or more methods or technologies.


15. Reservation of Rights. We will not be deemed to have waived any of our rights by delaying
the enforcement of any of our rights. If we waive any of our rights on one occasion, that waiver will
not constitute a waiver by us of our rights on any future occasion. We will be under no duty to
enforce payment of the amount owed us under this Loan Agreement by exercising any of our
rights under this Loan Agreement.

16. Limitation of Liability. To the maximum extent permitted by applicable law, we and our
affiliates will not be liable to you for any indirect, incidental, special, consequential, or
exemplary damages (including damages for loss of profits, goodwill, use, or data), even if
we or our affiliates have been advised of the possibility of such damages or losses. We and
our affiliates will not be liable for any delay or failure to perform any obligation under these
terms based on reasons, events, or other matters beyond our reasonable control. In any
event, our aggregate liability under this Loan Agreement is $100.
17. Disputes. Any dispute or claim relating in any way to this Loan Agreement will be
resolved by binding arbitration, rather than in court, and administered by the American
Arbitration Association (AAA). The Federal Arbitration Act and federal arbitration law apply to this
agreement. All proceedings shall be conducted in accordance with the AAA Commercial
Arbitration Rules, and specifically, the AAA Expedited Procedures; the Procedures for Large,
Complex Commercial Disputes shall not apply. The hearing shall be in Seattle, Washington. The
arbitrator shall award to the prevailing party, if any, as determined by the arbitrator, all pre-award
expenses of the arbitration, including the arbitrators' fees, administrative fees, travel expenses,
court or AAA costs, witness fees, and reasonable attorneys' fees. You and we agree that any
dispute resolution proceedings will be conducted only on an individual basis and not in a
class, consolidated, or representative action. If for any reason a claim proceeds in court rather
than in arbitration, you and we each waive any right to a jury trial.


To begin an arbitration proceeding, you must send a letter requesting arbitration and describing
your claim to our registered agent Corporation Service Company, 300 Deschutes Way SW, Suite
304, Tumwater, WA 98051. Instructions for filing an arbitration demand with the AAA are available
at www.adr.org.

18. Governing Law. The Federal Arbitration Act, applicable federal law and the laws of the state
of Washington, without regard to principles of conflict of laws, will govern this Loan Agreement and
any dispute of any sort that might arise between you and us. This Loan Agreement is entered into
between you and us in the State of Washington.


19. Privacy Notice. As a subsidiary of Amazon.com, Amazon Capital Services, Inc. follows the
same information practices as Amazon.com, and information we collect from you is subject to the
Amazon.com Privacy Notice (the "Privacy Notice"), current version of which is located at:
http://www.amazon.com/privacy


20. Credit Bureau Notice. We may report information about your account to credit bureaus. Late
payments, missed payments, or other defaults on your account may be reflected in your credit
report.


21. Entire Agreement. You agree that this Loan Agreement is our entire agreement with respect
to the matters set forth herein and no oral changes can be made.


22. Oral Agreements. PLEASE BE ADVISED THAT ORAL AGREEMENTS OR ORAL
COMMITMENTS TO LOAN MONEY, EXTEND CREDIT, OR FORBEAR FROM ENFORCING
REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON LAW.


CONSENT TO ELECTRONIC COMMUNICATIONS
1. Categories of Communications.


You understand and agree that Amazon Capital Services, Inc., our assignees, agents or other
holders of your Loan may provide you by electronic means information regarding your Loan,
including communications related to delinquent accounts and disclosures required by applicable
federal or state law (collectively, "Communications") which may include, but is not limited to the
following:
•The Loan Agreement;
•Letters or notices regarding your Loan, including customer service responses;
•Letters or notices regarding delinquencies, including notices for collections;
•Other federal and state law disclosures, notices and communications in connection with the
application for, the opening of, maintenance of or collection of the Loan.


Communications may be sent to the Principal Contact's Email in the Application Form above.
Communications may include your name and some information about your Loan, including your
balance or payment due dates. Note: Electronic Communications can be accessed by any party
with access to your e-mail account or hardware or software used to view your e-mail account. We
are not responsible for any unintended disclosure to third parties.
2. Manner of Consent.


You acknowledge that by giving your Consent you demonstrate that you can access information
that we may provide to you by electronic Communications.


3. Hardware and Software Requirements.

In order to access and retain Communications, you must have:
•An Internet Browser which supports HTML 4.0 and SSL-encryption, such as Microsoft Internet
 Explorer 7.0 or later and Firefox 3.6 or later.
•A means to print or store notices and information through your browser software.
•A personal computer or equivalent device capable of connecting to the Internet via dial-up, DSL,
 Cable Modem, Wireless Access Protocol, or equivalent, and that supports the foregoing
requirements.


4. Paper Copies of Communications and Withdrawal of Consent.


Upon your request, we will send you a paper copy of any material provided to you electronically
pursuant to this Consent. If you would like a paper copy of any of this material please email us at
amazon-lending@amazon.com or write to us at 410 Terry Ave. North, Seattle, WA 98109. There
will be no charge for a paper copy of this material. You may also withdraw your consent to
electronic disclosures by contacting us in the same manner. If you withdraw your consent to
electronic disclosures, we may elect to terminate our relationship with you.
5. Communications in Writing.


All Communications in either electronic or paper format from us to you will be considered "in
writing." You should print or download a copy of this Consent, the completed Application Form, the
Loan Agreement, the Privacy Notice, your application, and any other Communication that is
important to you for your records.

6. Federal Law.

You acknowledge and agree that your Consent is being provided in connection with a transaction
affecting interstate commerce that is subject to the federal Electronic Signatures in Global and
National Commerce Act, and that you and we both intend that the Act apply to the fullest extent
possible to validate our ability to conduct business with you by electronic means.

7. Electronic Signatures.


You acknowledge that by clicking on the "I Agree", the "Submit" or similar button on this website,
you are indicating your intent to sign the relevant document or record and that this will constitute
your signature.
TERMS AND CONDITIONS FOR AUTOMATIC ACH PAYMENT
OPTION
These terms and conditions (the "Terms and Conditions") govern your use of the automatic ACH
payment option as described herein.

1. ACH Payment Option. Amazon permits you to debit your designated financial institution
account ("Payment Account") to make one or more payments, as necessary, against any
outstanding balance due on the Loan (the "ACH Payment Option"). The ACH Payment Option is
only available if the Payment Account registered with Amazon Capital is a valid automated
clearing house ("ACH") enabled payment account at a United States-based financial institution.
YOU AUTHORIZE US (OR OUR AGENT) TO INITIATE ONE OR MORE ACH DEBIT ENTRIES
(WITHDRAWALS) OR THE CREATION OF AN EQUIVALENT BANK DRAFT FOR THE
SPECIFIED AMOUNT(S) (INCLUDING APPLICABLE TAXES OR FEES, IF ANY) FROM YOUR
PAYMENT ACCOUNT. All ACH Payment Option debits will be processed in U.S. dollars. We may
in our sole discretion refuse the ACH Payment Option to anyone or any user, without notice, for
any reason at any time.

2. Acceptance of Terms and Conditions. By using the ACH Payment Option, you agree that
you: (a) have read, understand, and agree to these Terms and Conditions, and that this
agreement constitutes a "writing signed by you" under any applicable law or regulation; (b)
consent to the electronic delivery of disclosures and communications; (c) authorize us (or our
agent) to make any inquiries we consider necessary to validate any dispute involving your
payment, including performing credit checks or verifying information with third parties; (d) certify
that your Payment Account was established primarily for business or commercial purposes and
not primarily for personal, family or household purposes; and (e) agree to be bound by the NACHA
Operating Rules.

3. Customer Service. Payments that we process to your Payment Account will be identified as
"Amazon" (or similar identifier) on the statement issued by the financial institution holding your
account. All questions relating to any payments made using your Payment Account by us should
be initially directed to us. Save any payment confirmations that you are provided, and check them
against your Payment Account statement. You may also view your loan details and payment
history at any time in Seller Central. If you believe that any payment transaction initiated by us (or
our agent) with respect to your Payment Account is erroneous, or if you need more information
about any such transaction, you should contact us as soon as possible. Notify us at once if you
believe the password associated with your Selling on Amazon account has been lost or stolen, or
if someone has attempted (or may attempt) to make a transfer from your Payment Account using
your Selling on Amazon account without your permission. You may contact us regarding your loan
or any payments made using your Selling on Amazon account and by writing to us at
support@amazoncapital.com.

4. Agreement Changes. We may in our sole discretion change these Terms and Conditions at
any time without notice to you. If any change is found to be invalid, void, or for any reason
unenforceable, that change is severable and does not affect the validity and enforceability of any
other changes to the remainder of these Terms and Conditions. We reserve the right to
subcontract any of our rights or obligations under these Terms and Conditions. YOUR
CONTINUED USE OF THIS ACH PAYMENT OPTION AS A PAYMENT METHOD WITH
RESPECT TO THE LOAN MADE TO YOU BY AMAZON CAPITAL AFTER WE CHANGE
THESE TERMS AND CONDITIONS CONSTITUTES YOUR ACCEPTANCE OF THOSE
CHANGES.
